DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ reply and amendment of 8 July 2021 is entered.
	Claims 1-24 are pending. Claims 1-9 and 14-24 are withdrawn without traverse. Claims 10-13 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 10-13) in the reply filed on 8 July 2021 is acknowledged.
Claims 1-9 and 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 July 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 11, the claim is indefinite because the structure as presented is of low resolution, such that one of ordinary skill cannot determine where the x and y integers actually occur on the structure. In light of this, the metes and bounds of the claim cannot be determined.
	With respect to claim 13, the claim is indefinite because it makes an improper reference to the specification. Per MPEP 2173.05(s), Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). The reaction in Scheme 1 does not present an exceptional circumstance that cannot be defined in words, for instance as found in claim 12 which includes actual steps for the reaction process rather than reference to a figure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Biomacromolecules 15:3942-3952, published 8 October 2014, hereafter referred to as Yang), Wauquier et al. (Trends in Mol. Med. 15:468-477, published October 2009, hereafter referred to as Wauquier), and Langenbach and Handschel (Stem Cell Research & Therapy 4:117, published 2013, hereafter referred to as Langenbach).
	The Yang art teaches polycondensation between citric acid, PEG, and glycerol 1,3-diglycerolate diacrylate, followed by addition of poly(N-isopropylacrylamide) to form PPCN (see e.g. Section 2.2. and Scheme 1). The Yang art indicates that PPCN self-assembles to form a soft porous gel-like biomaterial (See e.g. Figure 3). Yang teaches the hydrogel has significant direct and indirect antioxidant properties (see e.g. Section 3.4) and is biocompatible (see e.g. Section 3.7). Yang suggests that biomaterials that can counter oxidative stress would be useful for treating medical issues involving oxidative stress (see e.g. Section 1). 
The difference between Yang and the claimed invention is that Yang does not teach the hydrogel displays phosphates where the hydrogel comprises β-glycerophosphate monomers.
	 The Wauquier art teaches that oxidative stress plays a significant role in bone remodeling, with presence of ROS causing bone loss due to oxidative stress (see e.g. Figure 2). In particular, the Wauquier art teaches that the synthesis of new bone by 
	Langenbach teaches that β-glycerophosphate plays an important role in differentiation of bone morphogenic stem cells (see e.g. p.4 Col.2). Langenbach also teaches that β-glycerophosphate can serve as an important phosphate source for inorganic hydroxyapatite formation as well as for phosphorylation of ERK, allowing for activation of osteogenic genes such as BMP2 (see e.g. p.5 Col.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the PPCN hydrogel of Yang could have been utilized as a biomaterial to counteract oxidative stress in bone remodeling as discussed by Wauquier, based on Yang’s disclosure that PPCN served as a direct and indirect antioxidative agent. It then would have been further obvious to modify that hydrogel by including β-glycerophosphate as taught by Langenbach to be important for production of inorganic hydroxyapatite and activation of osteogenic genes to allow for successful bone remodeling. The rationale to combine Yang and Wauquier comes Wauquier teaching the importance of oxidative stress pathways in bone remodeling and Yang teaching the antioxidant properties of PPCN as a biomaterial, accordingly one of ordinary skill would consider using the Yang biomaterial in situations where bone remodeling is desired. The rationale to utilize β-glycerophosphate comes from Langenbach teaching its importance as a phosphate source both for production of hydroxyapatite as well as activating osteogenic genes, and as such one of ordinary skill would seek to add both features to the PPCN formulation of Yang applied to bone prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claims 12 and 13, the language “prepared by (a)…” or “prepared by the reactions depicted in Scheme 1” reflects a product-by-process type claim. Per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). In this case, the combined prior art provides for a PPCN hydrogel comprising citric acid, PEG, glycerol 1,3-diglycerolate diacrylate, poly-(N-isopropylacrylamide), and β-glycerophosphate monomers. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658